ORDER

Ronald Hill, an Ohio resident proceeding pro se and in forma pauperis, appeals the district court order denying his motion for leave of court to file a complaint. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
This suit is one of many Hill has filed, stemming from state court orders regarding paternity and child support. Hill sued the United States Supreme Court, alleging that the Court denied him due process when the Court denied his petition for rehearing. Hill wanted the Court to rehear the Court’s denial of a petition for a writ of certiorari to this court in a previous appeal, Hill v. Elting, 9 Fed.Appx. 321 (6th Cir.2001), cert, denied, 534 U.S. 866, 122 S.Ct. 152, 151 L.Ed.2d 102 (2001). In an earlier case Hill filed against the Supreme Court, the district court dismissed the complaint for failure to state a claim and enjoined Hill from filing any future documents without leave of court because of his frequent filings. Hill appealed, and this court affirmed the district court’s decision. Hill v. United States Supreme Court, No. 02-3696, 2003 WL 344340 (6th Cir. Feb.7, 2003). In this action, the district court accepted Hill’s pleadings without a filing fee but denied his motion as patently frivolous. The court also ruled that any further attempt by Hill to file lawsuits against the Supreme Court will be punishable as contempt of court.
On appeal, Hill argues that his motion was not frivolous because he raised a new issue.
This court reviews de novo a district court’s decision to dismiss under 28 U.S.C. *353§ 1915(e)(2). McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). A case filed in forma pauperis may be dismissed at any time if the district court determines that it is frivolous. 28 U.S.C. § 1915(e)(2). Upon review, we conclude that the district court properly dismissed Hill’s case as frivolous. Hill has presented no legal theory under which he could possibly be entitled to the relief he seeks from the Supreme Court. Because his complaint and motion lacked an arguable basis in law and were indisputably meritless, the district court properly dismissed the case. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); Brown v. Bargery, 207 F.3d 863, 866 (6th Cir.2000).
For the foregoing reasons, we affirm the district court’s decision. Rule 34(j)(2)(C), Rules of the Sixth Circuit.